Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 12/28/20 overcome the rejections set forth in the office action mailed 8/4/20. New grounds of rejection necessitated by the amendments are set forth below. Newly added claims 10-11 are also rejected below.

Claim Rejections - 35 USC § 103
Claims 1-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (JP 11-166191) in view of Ayame (U.S. PG Pub. No. 2015/0024981).
An English-language machine translation of Endo, which is attached, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the translation. The attached English-language machine translation is slightly different than the machine translation filed by applicant on 10/29/19. In paragraph 1 Endo discloses a rolling device such as a rolling bearing which can be used in a clean room, semiconductor manufacturing device, or liquid crystal panel manufacturing device, as recited in amended in claim 1. The rolling bearing must be prepared by applying the grease to the bearing, meeting the method limitation of amended claim 1. In paragraph 6 Endo discloses that the composition comprises a base oil which can be a synthetic hydrocarbon oil, and a thickener consisting of a urea compound.  In paragraph 10 Endo discloses that the urea thickener is present in an amount of 10 to 30% by weight, encompassing the range recited in amended claim 1. In paragraph 10 2/s at 40° C, overlapping the range recited in claim 3. In paragraph 11 Endo discloses that the composition comprises an additive that does not contain a metal element, meeting the limitations of claim 6 regarding metal content. Endo does not specifically disclose alkyl naphthalene as a suitable synthetic hydrocarbon base oil, and does not specifically disclose the structure of the urea thickener.
In paragraph 19 Ayame discloses a grease composition comprising a lubricant base oil and a urea-based thickener. In paragraph 23 Ayame discloses that the base oil can be an alkylnaphthalene, as recited in component (A1) of claim 1. In paragraphs 48-50 Ayame discloses that the diurea thickener is prepared by reacting a diisocyanate and an amine, where the diisocyanate can comprise an aromatic group, and the amine can be a monoamine such as dodecylamine, hexadecylamine, stearylamine, or oleylamine, leading to aliphatic diureas meeting the structural limitations of component (b1) of claim 1. In paragraph 50 Ayame discloses that the urea thickener is present in an amount of 2 to 30% by weight of the composition, encompassing the range recited in claim 1.
In paragraph 24 Ayame discloses that the synthetic base oils such as the alkylnaphthalene, can be used alone, indicating that the alkylnaphthalene can be present in an amount of 100% by weight of the base oil, meeting the limitations of claims 7 and 11, and also meeting the limitations of claims 4-5 for the case where the concentration of PAO and mineral oil is 0%. 

While Endo and Ayame do not disclose the amount of dust particles generated in the specific test of newly added claim 10, it is the examiner’s position that since the grease of Endo and Ayame meets the compositional limitations of the claimed grease, and Endo teaches in paragraph 6 that the grease comprising the synthetic hydrocarbon oil and urea has low dust generation properties, the grease of Endo and Ayame will met the limitations of claim 10 regarding dust generation. 

Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive. Applicant argues that Ayame does not identify disclose a method of lubricating the specific parts of apparatuses recited in amended claim 1. As discussed in the above rejection, the newly applied Endo reference discloses lubricating bearings in the apparatuses recited in amended claim 1, and teaches that a grease comprising a synthetic hydrocarbon oil and urea thickener leads to low dust generation. Applicant argues that the examples of Ayame contain mineral oil or PAO as the base oil and that Ayame does not provide an example using an alkylnaphthalene base oil. However, as discussed in the rejection, Ayame discloses in paragraph 23 that alkylnaphthalenes are suitable synthetic base oils for a grease composition. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771